i          i      i                                                                 i       i      i




                                 MEMORANDUM OPINION

                      Nos. 04-10-00142-CR; 04-10-00143-CR & 04-10-00144-CR

                                           Darnell HINES,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                   Trial Court Nos. 2007CR11208; 2007CR11209 & 2007CR11210
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: March 10, 2010

DISMISSED FOR LACK OF JURISDICTION

           In appeal numbers 04-10-00143-CR and 04-10-00144-CR, appellant seeks to appeal the trial

court’s orders granting the State’s motion to dismiss the underlying criminal actions. Because the

trial court’s orders are not appealable orders, we lack jurisdiction to consider the appeals. Petty v.

State, 800 S.W.2d 582, 583 (Tex. App.—Tyler 1990, no pet.); see also Hernandez v. State, No. 04-

98-00988-CR, 1999 WL 62355, at *1 (Tex. App.—San Antonio Feb. 10, 1999, no pet.).
                                                         04-10-00142-CR; 04-10-00143-CR & 04-10-00144-CR

Accordingly, appeal numbers 04-10-00143-CR and 04-10-00144-CR are dismissed for lack of

jurisdiction.

        In appeal number 04-10-00142-CR, the trial court imposed sentence in the underlying cause

on April 9, 2009. No timely motion for new trial having been filed, appellant’s notice of appeal was

due to be filed no later than May 11, 2009. See TEX . R. APP . P. 26.2. Appellant’s notice of appeal

was not filed with the trial court clerk until January 25, 2010. This court lacks jurisdiction over an

appeal of a criminal conviction in the absence of a timely, written notice of appeal. See Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802
S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal from final felony conviction may be sought

by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure);

Apt v. State, No. 04-03-00885-CR, 2004 WL 730832, at *1 (Tex. App.—San Antonio Apr. 7, 2004,

no pet.) (unlike rule in civil cases, notice of appeal filed with appellate court in criminal case is not

deemed filed the same day with the trial court clerk) (not designated for publication). Accordingly,

appeal number 04-10-00142-CR is dismissed for lack of jurisdiction.

                                                          PER CURIAM

DO NOT PUBLISH




                                                   -2-